                                          Case 5:20-cv-03664-LHK Document 133 Filed 04/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHASOM BROWN, et al.,                              Case No. 20-cv-03664-LHK (SVK)
                                   8                    Plaintiffs,
                                                                                            DISCOVERY ORDER FOLLOWING
                                   9             v.                                         APRIL 13, 2021 HEARING
                                  10     GOOGLE LLC,                                        Re: Dkt. Nos. 127, 129
                                  11                    Defendant.

                                  12          The Parties appeared on April 13, 2021 for a hearing regarding discovery issues set forth at
Northern District of California
 United States District Court




                                  13   Dkt. Nos. 127, 129. The Court’s rulings and the status of unresolved disputes are set forth in
                                  14   Exhibit A. To the extent issues were not ripe for resolution at the hearing, the Parties are
                                  15   ORDERED to continue robust meet and confer efforts over the next ten days. Counsel
                                  16   participating in meet and confer must have authority to negotiate on behalf of the Parties.
                                  17          To the extent the Court directs the Parties to provide further briefing on certain issues, such
                                  18   briefing will be in a single, joint submission, which is due on Friday, April 23, 2021 at 12 p.m.
                                  19   That submission will consist of: (1) one joint statement with supplemental briefing where
                                  20   requested, limited to 2 pages per issue (one page per party), single spaced, in 12-point type with
                                  21   no footnotes; (2) an updated version of Exhibit A that reflects the current status of the disputes;
                                  22   and (3) a chart setting out disputes regarding written discovery, as specified in the undersigned’s
                                  23   Civil Scheduling and Discovery Standing Order.
                                  24          The Court will hold a further discovery hearing on Thursday, April 29, 2021 at 1:30 p.m.
                                  25          SO ORDERED.
                                  26   Dated: April 13, 2021
                                  27
                                                                                                     SUSAN VAN KEULEN
                                  28                                                                 United States Magistrate Judge
